Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 is doubly included. Claim 6 already recites the limitation in claim 19. Claim 20 is doubly included. Claim 7 already recites the limitation in claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/029592 A1 (WO ‘592) in further view of FI35851 (FI ‘851).
	With respect to claim 1, WO ‘592 shows a foldable rack system, comprising: a first elongated bracket (at 22, Fig.3) having a front end and a rear end;  5a second elongated bracket (bracket on opposite side, Fig.3) parallel to the first elongated bracket and having a front end and a rear end; a first hook (front hook at 21 in Fig.3) for attaching the front end of the first and second elongated brackets to front edges of a shelf (1); a rear hook (rear hook at opposite 21, Fig.3) attached to the rear end of the first and second elongated brackets to rear edges of the shelf (1), the front hook and rear hook suspend the first and the second elongated bracket are underneath the shelf (1); a plurality of parallel members (3), each having a left end and a right end , the left end of each parallel member being pivotally attached to the first elongated bracket (22), and the right end of each parallel member being pivotally attached to the second elongated bracket (other 22), wherein the plurality of parallel members are pivotally moveable from a folded down position (Fig.7) with the parallel members extending downward from the first and the second elongated brackets, to a folded up position (Fig.9) with the parallel members both folded adjacent to the first and the second elongated brackets.  
	With respect to claim 1, WO ‘592 doesn’t show a second front rook and a second rear hook and the length adjustable members to allow the rack system to attach about the front edges and rear edges of different shelf depths.
	FI ‘851 shows a first bracket and a second bracket (1, 1, Fig.3) below a shelf (10); a front pair of hooks (front hooks 9) attached to the front end of the respective bracket and a rear pair of hooks (rear hooks 9, Fig.3) attached to rear of the respect rear bracket; length adjustable members (at 7 and 8) to allow the rack system to attach about the front edges and the rear edges of different shelf depths.
	It would have been obvious to one having ordinary skill in the art to modify the hooks of WO ‘592 such that they are separate hooks with a front pair of hooks and a rear pair of hooks and length adjustable members, such as taught by FI ‘851, in order to adjustably mount the brackets below the shelf at a desired horizontal space from each other and provide adjustable brackets that can be fit onto shelves of different depths/widths. 
With respect to claims 7 and 20, the combination (WO ‘592) shows a tray (4) attached to the parallel members (3).   
5.	Claims 2-4, 8-11, 14-18, are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/029592 A1 (WO ‘592) in view of FI35851 (FI ‘851) further view of US Patent 5,288,046 (Eklof).
With respect to claims 2-4, the combination doesn’t show a screw for allowing the front pair of hooks and/or rear pair of hooks to be length adjustable. Eklof shows a length adjustable member include: at least one screw (100, Fig.11) for allowing a hook (88 and 100, Fig.11) to be length adjustable (via threads on screw, the length of the hook being from top to bottom).  It would have been obvious to one having ordinary skill in the art to include a screw to the modified hooks of WO ‘592 in view of FI ‘851, to make the front pair of hooks and rear pair of hooks length adjustable, such as shown by the hook of Eklof, in order to provide a length adjustable hook to clamp onto shelves with different thickness. 
With respect to claim 8, WO ‘592 shows a foldable rack system, comprising: a first elongated bracket (at 22, Fig.3) having a front end and a rear end;  5a second elongated bracket (bracket on opposite side, Fig.3) parallel to the first elongated bracket and having a front end and a rear end; a first hook (front hook at 21 in Fig.3) for attaching the front end of the first and second elongated brackets to front edges of a shelf (1); a rear hook (rear hook at opposite 21, Fig.3) attached to the rear end of the first and second elongated brackets to rear edges of the shelf (1), the front hook and rear hook suspend the first and the second elongated bracket are underneath the shelf (1); a plurality of parallel members (3), each having a left end and a right end , the left end of each parallel member being pivotally attached to the first elongated bracket (22), and the right end of each parallel member being pivotally attached to the second elongated bracket (other 22), wherein the plurality of parallel members are pivotally moveable from a folded down position (Fig.7) with the parallel members extending downward from the first and the second elongated brackets, to a folded up position (Fig.9) with the parallel members both folded adjacent to the first and the second elongated brackets.  
	With respect to claim 8, WO ‘592 doesn’t show a second front and rear hooks.
	FI ‘851 shows a first bracket and a second bracket (1, 1, Fig.3) below a shelf (10); a front pair of hooks (front hooks 9) attached to the front end of the respective bracket and a rear pair of hooks (rear hooks 9, Fig.3) attached to rear of the respect rear bracket.
	It would have been obvious to one having ordinary skill in the art to modify the hooks of WO ‘592 such that they are separate hooks with a front pair of hooks and a rear pair of hooks, such as taught by FI ‘851, in order to adjustably mount the brackets below the shelf at a desired horizontal space from each other.
The combination doesn’t show height adjustable members. Eklof shows a height adjustable member (screw 100, Fig.11) to allow the rack system to attach to different heights below the shelf (via the threads on the screw 100). It would have been obvious to one having ordinary skill in the art to include a screw to each of the modified hooks of WO ‘592 in view of FI ‘851, to make the front pair of hooks and rear pair of hooks height adjustable, such as shown by the hook of Eklof, in order to provide a height adjustable hook to clamp onto shelves with different thickness. 
With respect to claims 9-11, the combination teaches (Eklof) the height adjustable members include at least one screw (100,  Fig.11) for allowing the front and rear pair of hooks to be height adjustable. 
With respect to claim 14, the combination (WO ‘592) shows a tray (4) attached to the parallel members (3).   
With respect to claim 15, WO ‘592 shows a foldable rack system, comprising: a first elongated bracket (at 22, Fig.3) having a front end and a rear end;  5a second elongated bracket (bracket on opposite side, Fig.3) parallel to the first elongated bracket and having a front end and a rear end; a first hook (front hook at 21 in Fig.3) for attaching the front end of the first and second elongated brackets to front edges of a shelf (1); a rear hook (rear hook at opposite 21, Fig.3) attached to the rear end of the first and second elongated brackets to rear edges of the shelf (1), the front hook and rear hook suspend the first and the second elongated bracket are underneath the shelf (1); a plurality of parallel members (3), each having a left end and a right end , the left end of each parallel member being pivotally attached to the first elongated bracket (22), and the right end of each parallel member being pivotally attached to the second elongated bracket (other 22), wherein the plurality of parallel members are pivotally moveable from a folded down position (Fig.7) with the parallel members extending downward from the first and the second elongated brackets, to a folded up position (Fig.9) with the parallel members both folded adjacent to the first and the second elongated brackets.  
	With respect to claim 15, WO ‘592 doesn’t show a second front and rear hooks and the length adjustable members to allow the rack system to attach about the front edges and rear edges of different shelf depths.
	FI ‘851 shows a first bracket and a second bracket (1, 1, Fig.3) below a shelf (10); a front pair of hooks (front hooks 9) attached to the front end of the respective bracket and a rear pair of hooks (rear hooks 9, Fig.3) attached to rear of the respect rear bracket; length adjustable members (at 7 and 8) to allow the rack system to attach about the front edges and the rear edges of different shelf depths.
	It would have been obvious to one having ordinary skill in the art to modify the hooks of WO ‘592 such that they are separate hooks with a front pair of hooks and a rear pair of hooks and length adjustable members, such as taught by FI ‘851, in order to adjustably mount the brackets below the shelf at a desired horizontal space from each other and provide adjustable brackets that can be fit onto shelves of different depths/widths. 
With respect to claim 15, the combination doesn’t show height adjustable members. Eklof shows a height adjustable member (screw 100, Fig.11) to allow the rack system to attach to different heights below the shelf (via the threads on the screw 100). It would have been obvious to one having ordinary skill in the art to include a screw to each of the modified hooks of WO ‘592 in view of FI ‘851, to make the front pair of hooks and rear pair of hooks height adjustable, such as shown by the hook of Eklof, in order to provide a height adjustable hook to clamp onto shelves with different thickness. 
	With respect to claims 16-18, the combination teaches (Eklof) screws (100, Fig.11) for allowing the front and rear pair of hooks to be length/height adjustable. The height and length of the hooks run in the same direction (from top to bottom) and thus the screw (100, Fig.11) allows each hook (as modified) to be adjustable in the length/height direction.

	
6.	Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/029592 A1 (WO ‘592) in view of FI35851 (FI ‘851) in further view of CN201277789Y (CN ‘789).
	With respect to claims 5, 6 and 19, modified WO ‘592 shows the parallel members are cradle members but doesn’t show the upper surface of the cradle members have plurality of side by side indentations. CN ‘789 shows parallel cradle members (front 2, rear 2), each member having an upper surface with a plurality of side by side upper surface facing indentations  (203, Fig.1); wherein the side by side upper surface facing indentations include: concave curved upper surfaces (Fig.1).  It would have been obvious to change the cradle members of modified WO ‘592, such that they have concave curved upward surfaces, such as shown by CN ‘789, in order to firmly snuggly hold bottles/curved objects between the cradle members. 
7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/029592 A1 (WO ‘592) and FI35851 (FI ‘851) in view of US Patent 5,288,046 (Eklof) in further view CN201277789Y (CN ‘789).
With respect to claims 12-13, modified WO ‘592 shows the parallel members are cradle members but doesn’t show the upper surface of the cradle members have plurality of side by side indentations. CN ‘789 shows parallel cradle members (front 2, rear 2), each member having an upper surface with a plurality of side by side upper surface facing indentations  (203, Fig.1); wherein the side by side upper surface facing indentations include: concave curved upper surfaces (Fig.1).  It would have been obvious to change the cradle members of modified WO ‘592, such that they have concave curved upward surfaces, such as shown by CN ‘789, in order to firmly snuggly hold bottles/curved objects between the cradle members. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637